United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     January 8, 2007

                                                               Charles R. Fulbruge III
                                                                       Clerk
                             No. 06-50288
                           Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

STEVEN ROBERT BARTH,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. 2:03-CR-124-14
                        --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Steven Robert Barth has

requested leave to withdraw from this appeal and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Barth has received a copy of counsel’s motion and brief and has

filed a response.    Our independent review of the brief, the

record, and Barth’s response discloses no nonfrivolous issues for

appeal.   Counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the appeal

is DISMISSED.    See 5TH CIR. R. 42.2.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
No. 06-50288
     -2-